                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 RODNEY HAYSLIP, as Administrator of the
 Estate of MARIA D. HAYSLIP,

                        Plaintiff,

        v.


 GENUINE PARTS COMPANY d/b/a NAPA
 and/or RMDS; BALKAMP INC. d/b/a                           Case No. 2:17-cv-584
 AUTOMOTIVE REDISTRIBUTION CENTER;                         JUDGE GEORGE C. SMITH
 TRANSFORCE, INC.; and BENJAMIN                            Magistrate Judge Deavers
 DEVRIES,

                        Defendants,

         v.

 TRANSFORCE, INC.; BALKAMP INC. d/b/a
 AUTOMOTIVE REDISTRIBUTION CENTER;
 GENUINE PARTS COMPANY d/b/a NAPA
 and/or RMDS,

                        Third-Party Defendants.



                                     OPINION AND ORDER

       This matter is before the Court upon Genuine Parts Company’s (“GPC”) Motion for

Summary Judgment (Doc. 59) (“GPC’s Motion”) and TransForce, Inc.’s (“TransForce”) Motion

for Summary Judgment (Doc. 56) (“TransForce’s Motion” and together with the GPC Motion, the

“Motions”). The Motions originally requested this Court to grant summary judgment against

Plaintiff. However, since TransForce and GPC filed the Motions, TransForce, GPC, and Plaintiff

have settled Plaintiff’s claims. Therefore, the Motions, as they relate to Plaintiff’s claims against

GPC and TransForce, are moot and this Court will only consider the arguments GPC and
TransForce raise in the Motions against each other. The Motions are fully briefed and ripe for

disposition. For the following reasons, TransForce’s Motion is GRANTED IN PART AND

DENIED IN PART and GPC’s Motion is GRANTED IN PART AND DENIED IN PART.

                        I.       BACKGROUND AND PROCEDURAL HISTORY

           On March 25, 2017 Maria Hayslip (“Hayslip”) was killed in an auto accident while

traveling along Interstate 270 in Columbus, Ohio. Hayslip’s vehicle was struck by a semitruck

driven by Benjamin Devries (“Devries”). The ensuing investigation revealed that Hayslip had

traces of alcohol and marijuana in her system. (Doc. 59-1, Columbus Div. of Police Inf. Summary

at 2). The investigation also revealed that Hayslip did not have her lights on at the time of the

crash and was either traveling at a low rate of speed or completely stopped on the interstate. (Id.

at 2–3). The investigation further revealed that Devries was traveling within the posted speed limit

and could not have avoided Hayslip if he had tried. (Doc. 59-5, Sanborn Dep. at 12, 16; Doc.

59-8, McWhorter Dep. at 30–31). The Columbus Police Department’s investigation ultimately

concluded that “Ms. Hayslip’s actions were the cause of the crash and therefore she is responsible

for her own death.” (Doc. 59-1, Columbus Div. of Police Inf. Summary at 3).

           Before diving into the details of the legal action, it is important to understand the

relationship of the parties involved in this lawsuit. Although Devries was driving the semitruck,

the semitruck was owned by Penske.1 Penske had leased the truck to GPC for GPC’s use. GPC

was using the truck to transport Balkamp Inc.’s (“Balkamp”) products. TransForce is a staffing

agency that provides drivers to its customers to drive motor vehicles. GPC contracted with

TransForce and used TransForce employees as drivers of its vehicles. GPC and TransForce

memorialized their business arrangement in the Drivers Services Agreement by and between



1
    While it is undisputed that Penske owned the truck at the time of the accident, Penske is not a party to this lawsuit.

                                                             2
TransForce and GPC, dated as of May 21, 2010 (the “Driver Services Agreement”) (Doc. 56-1).

At the time of the accident that killed Hayslip, TransForce placed Devries with GPC and the Driver

Services Agreement established the terms of the arrangement. Thus, to summarize, the semitruck

was owned by Penske, leased to GPC, and driven by a TransForce employee who was hired by

GPC for this job pursuant to a Drivers Service Agreement.

           On May 31, 2017, Plaintiff brought an action against GPC, TransForce, Balkamp, and

Devries alleging that Hayslip’s death was caused by Devries while performing his duties under the

Driver Services Agreement. Following the filing of Plaintiff’s Complaint, TransForce filed a

cross-claim against GPC alleging that, should TransForce be held liable to Plaintiff, then

TransForce is entitled to contribution, indemnification, and subrogation from GPC and Balkamp.

GPC also filed a cross-claim against TransForce. GPC alleged that, should it be found liable for

the accident, then GPC is entitled to indemnification and contribution from TransForce.

Additionally, GPC alleges that TransForce breached the Drivers Services Agreement by not

indemnifying GPC and failing to list GPC as an additional insured on TransForce’s general

liability insurance policy.

           Following the filing of the cross-claims, both GPC and TransForce filed motions for

summary judgment regarding the wrongful death claims the Plaintiff asserted against them, as well

as the cross-claims that were pending against each other. On March 25, 2019, this Court was

notified that all of Plaintiff’s claims against GPC and TransForce were settled, pending approval

by the Probate Court.2 GPC and TransForce’s cross-claims against each other remain pending.

Although Plaintiff settled his claims against GPC and TransForce, GPC and TransForce did not




2
    The specific terms of the settlement agreement have not been provided by Defendants.

                                                          3
file new motions for summary judgment on their cross-claims. Those motions remain pending

before this Court, and we turn to them now.

                                II.     STANDARD OF REVIEW

        Defendants move for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure. Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Berryman

v. SuperValu Holdings, Inc., 669 F.3d 714, 716–17 (6th Cir. 2012). The Court’s purpose in

considering a summary judgment motion is not “to weigh the evidence and determine the truth of

the matter” but to “determine whether there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue for trial exists if the Court finds a jury

could return a verdict, based on “sufficient evidence,” in favor of the nonmoving party; evidence

that is “merely colorable” or “not significantly probative,” however, is not enough to defeat

summary judgment. Id. at 249–50.

        The party seeking summary judgment shoulders the initial burden of presenting the Court

with law and argument in support of its motion as well as identifying the relevant portions of “‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). If this initial

burden is satisfied, the burden then shifts to the nonmoving party to set forth specific facts showing

that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e); see also Cox v. Kentucky Dep’t of

Transp., 53 F.3d 146, 150 (6th Cir. 1995) (after burden shifts, nonmovant must “produce evidence

that results in a conflict of material fact to be resolved by a jury”).

        In considering the factual allegations and evidence presented in a motion for summary

judgment, the Court “views factual evidence in the light most favorable to the non-moving party
                                                   4
and draws all reasonable inferences in that party’s favor.” Barrett v. Whirlpool Corp., 556 F.3d

502, 511 (6th Cir. 2009). But self-serving affidavits alone are not enough to create an issue of fact

sufficient to survive summary judgment. Johnson v. Washington Cty. Career Ctr., 982 F. Supp.

2d 779, 788 (S.D. Ohio 2013) (Marbley, J.). “The mere existence of a scintilla of evidence to

support [the non-moving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [non-moving party].” Copeland v. Machulis, 57 F.3d 476,

479 (6th Cir. 1995); see also Anderson, 477 U.S. at 251.

                                      III.    DISCUSSION

       The Motions that are before this Court can be categorized into three different disputes.

       The first dispute is about liability. TransForce argues that GPC is liable for the actions of

Devries under the “statutory employee” theory that is derived from the federal Interstate

Commerce Commission regulations found in 49 CFR 376.12. (Doc. 56 at 8). Alternatively,

TransForce argues that under state law agency principles, GPC controlled the manner of Devries’

work, and therefore GPC is vicariously liable for Devries’ actions on the night of the accident. (Id.

at 10). GPC, of course, disputes both arguments and argues that Devries was a TransForce

employee and therefore TransForce is liable for Devries’ actions. (Doc. 63 at 8, 11). Additionally,

GPC seeks summary judgment for Balkamp because Balkamp simply made the products that

Devries was transporting on the night of the accident. (Doc. 59 at 14). TransForce argues that

Balkamp should not be dismissed because Balkamp could be vicariously liable. (Doc. 64 at 3).

       The second dispute is about indemnity.           TransForce argues that it is entitled to

indemnification from GPC pursuant the Driver Services Agreement. (Doc. 56 at 13). GPC takes

the exact opposite position. GPC disputes that it is required to indemnify TransForce and argues

that TransForce is actually required to indemnify GPC. (Doc. 63 at 16). TransForce, of course,

disputes that it must indemnify GPC. (Doc. 67 at 6).
                                                 5
          The third dispute is about breach of contract. In its cross claim, GPC argues that

TransForce breached the Drivers Service Agreement in two ways. First, GPC argues that

TransForce was contractually required to indemnify GPC and when TransForce failed to do so,

they breached the Drivers Service Agreement. (Doc. 7, GPC Cross Claim at ¶ 40) (“TransForce’s

failure to accept the defense and indemnity is a breach of the Drivers Services Contract.”). Second,

GPC argues that TransForce breached the Drivers Service Agreement by not including GPC as an

“additional insured” on its insurance. (Id. at ¶ 41).

          This Court will address each of these claims in turn.

A. Liability

          TransForce presents two arguments for why GPC is liable for the actions of Devries. First,

TransForce argues that Devries was a “statutory employee” because Devries was driving a

semitruck that displayed GPC’s USDOT numbers. Second, TransForce argues that GPC had

control over the manner of Devries work because Devries was a “loaned servant” and therefore,

GPC is vicariously liable for the actions of Devries. GPC responds by arguing that the USDOT

numbers do not make Devries a statutory employee pursuant to a 1992 amendment to the CFR

regulations. GPC further argues that GPC did not control the manner of Devries’ work, and

therefore, Devries was still an employee of TransForce at the time of the accident. With regards

to both arguments, this Court agrees with GPC.

             1. Devries was not a statutory employee of GPC

          In 1956, Congress passed a statute that granted the Interstate Commerce Commission (the

“ICC”) power to regulate the leasing of trucking equipment. See R. Clay Porter & Elenore C.

Klingler, The Mythology of Logo Liability: An Analysis of the Competing Paradigms of Lease

Liability for Motor Carriers, 33 TRANS. L.J. 1, 5 (2005). The ICC promulgated a regulation that

states:

                                                   6
       The lease shall provide that the authorized carrier lessee shall have exclusive
       possession, control, and use of the equipment for the duration of the lease. The
       lease shall further provide that the authorized carrier lessee shall assume complete
       responsibility for the operation of the equipment for the duration of the lease.

49 C.F.R. § 376.12(c)(1).

       In interpreting this regulation, many courts have held that the regulation “creates an

irrebuttable presumption that the carrier was the statutory employer of the individual driving the

leased vehicle. Certain Underwriters at Lloyd’s, London v. Morrow, 2019 WL 3558177, No. 1:16-

cv-00180-gns-hbb, at *5 (W.D. Ky. August 5, 2019) (citing Bays v. Summit Trucking, LLC, 691

F.Supp.2d 725, 730 (W.D. Ky. 2010)). In effect, these courts interpreted the federal regulation to

create strict liability on the lessee of a vehicle regardless of who was driving the vehicle with the

lessee’s placard attached.     Id.     Many states, including Ohio and Georgia, adopted this

interpretation of the ICC regulations. See Wyckoff Trucking, Inc. v. Marsh Bros. Trucking Serv.,

58 Ohio St. 3d 261, 262 (1991) (“tort causes of action involving leased vehicles of interstate motor

carriers, primary liability shall be determined with regard to [ICC] regulations rather than

common-law doctrines of respondeat superior, master-servant, independent contractor and the

like.”); PN Express, Inc. v. Zegel, 304 Ga. App. 672, 676 (2010).

       However, in 1992 the ICC amended the regulation to include a provision stating: “[n]othing

in the provisions required by paragraph (c)(1) of this section is intended to affect whether the lessor

or driver provided by the lessor is an independent contractor or an employee of the authorized

lessee.” 49 C.F.R. § 376.12(c)(4); see also Bays, 691 F. Supp. 2d at 729–31. Accompanying the

amendment to the regulations, the ICC issued a comment stating “the regulation does not affect

‘employment status.’” Pet. To Amend Lease and Interchange of Vehicles Regulations, 8 I.C.C. 2d

669, 671 (1992). “The addition of section (c)(4) was meant to ‘give notice to the courts . . . that

[(c)(1)] . . . is not intended to affect the relationship between a motor carrier lessee and the

                                                  7
independent owner-operator lessor.’” Summit Trucking, LLC, 691 F. Supp. 2d at 731 (citing Pet.

To Amend Lease, 8 I.C.C. 2d at 670). Thus, it appears from both the text of the amended regulation

and the corresponding agency comment that the regulation does not act to create a strict liability,

statutory employment relationship for the lessee and driver of a vehicle.

       TransForce acknowledges the 1992 amendment to the regulations, however, they urge this

Court to follow state court decisions on the issue. TransForce argues that despite the 1992

amendments, “Ohio [c]ourts continue to apply the statutory employment doctrine of strict

vicarious liability imposed upon interstate motor carriers . . .” and “Georgia state courts also

continue to apply the doctrine of statutory employment . . .” (Doc. 67) (Resp. at 8–9). While it

may be true that Ohio and Georgia state courts continue to apply the statutory employment

interpretation, this Court is not bound by state court precedent on this issue.

       Erie Railroad Co. v. Tompkins requires federal courts to apply state case law and state

statutes when analyzing state law claims. 304 U.S. 64 (1938). However, this is not a state law

claim. The statutory employment argument advanced by TransForce is rooted in the interpretation

and application of a federal regulation. Thus, the law at issue here is federal, not state law. For

that reason, this Court is free to interpret the ICC regulations without the shackles of state court

precedent. UPS Ground Freight, Inc. v. Farran, 990 F. Supp. 2d 848, 859 (S.D. Ohio 2014)

(“When a question of federal law arises in a diversity case, the federal court must decide that

question as it would any question of federal law. It is not bound by the decisions of the forum

state courts on questions of federal law.”). Therefore, while state courts may continue to apply the

statutory employment doctrine, this Court is under no obligation to do so.

       When a federal regulation is ambiguous, courts give deference to the federal agency’s

interpretation of their own regulation. See Kisor v. Wilkie, 139 S. Ct. 2400 (2019). However,



                                                  8
federal courts only grant deference to an agency’s interpretation of a regulation when the court

cannot decipher the plain meaning of the regulation. Id. at 2415 (“If uncertainty does not exist,

there is no plausible reason for deference. The regulation then just means what it means—and the

court must give it effect, as the court would any law”).

       In the case at hand, we need not give deference to ICC’s interpretation because the plain

meaning of the regulation is unambiguous. The text of the regulation currently states: “[n]othing

in the provisions required by paragraph (c)(1) of this section is intended to affect whether the lessor

or driver provided by the lessor is an independent contractor or an employee of the authorized

lessee.” 49 C.F.R. § 376.12(c)(4). It is clear from the text that ICC did not intend to have any

impact on the employment status of the driver of a leased vehicle. Even if the regulation were

ambiguous, this Court would reach the same conclusion by granting deference to the ICC’s

interpretation of its own regulation. This Court’s reading of the ICC regulations is not without

support. The Sixth Circuit, in Ross v. Wall Street Systems, found that “the underlying ICC

regulations have changed, and [the logo liability] rule is no longer in effect.” 400 F.3d at 480 (6th

Cir. 2005).

       Finally, even if this Court interpreted the ICC regulation to create a statutory employment

doctrine, we are skeptical that it would apply in the case at hand. The statutory employment

doctrine was created to provide quick relief to the innocent victim of accidents. See Wyckoff, 569

N.E. 2d at 1053 (stating that the statutory employment doctrine “fix[es] liability for the accident

instead of essentially forcing the innocent victim to sue everyone in order to redress his injuries

and damages.”). Here, we have two defendants who are arguing about liability—neither is the

innocent victim. Even when statutory employment was the law of the land, the Sixth Circuit

declined to extend the doctrine of statutory employment to insurers fighting over liability. Gilstorff



                                                  9
v. Top Line Exp., Inc., 106 F.3d 400 (Table), 1997 WL 14378, at *3 (“Other Ohio appellate panels

have limited Wyckoff to its literal application as between the innocent victim and an interstate

carrier-lessee whose ICC number appears on the vehicle. . . we think [this] view is more consistent

with the holding in Wyckoff.” (internal citations omitted).    See also Diamond State Ins. Co. v.

Ranger Ins. Co., 47 F. Supp. 2d 579, 590 (E.D. Penn 1999) (“In effect, the Ohio Supreme Court

in Wyckoff carved out a rule for the narrow purpose of protecting innocent victims involved in

accidents with trucks. It did not, however, broadly sweep aside principles of common law and the

parties’ own agreements to satisfy the claimed need for clarity and consistency in resolving

questions of coverage concerning multiple insurers.”). For the same reasons, this Court would

likely not extend the doctrine to two defendants who dispute liability, and thus, would not find that

Devries is a statutory employee of GPC.

        Therefore, this Court finds that the ICC regulations do not make Devries a statutory

employee of GPC and GPC is not strictly liable for the actions of Devries.

       2. Neither party is vicariously liable for Devries’ actions

        TransForce argues that GPC is vicariously liable for the actions of Devries because Devries

was a “loaned servant” to GPC and therefore, an employee of GPC at the time of the accident.

(Doc. 46 at 10). GPC responds that their control was minimal, at most, and that Devries, at all

times, remained a TransForce employee. (Doc. 63 at 11). GPC further argues that because Devries

was still an employee of TransForce’s at the time of the accident that Transforce is vicariously

liable for Devries’ actions. (Doc. 63, GPC Resp. at 14).

        As a preliminary matter, this Court must determine the proper state law to apply in this

case. Then, this Court will determine whether there is a genuine issue of material fact regarding

liability.



                                                 10
             a. Ohio Law applies to determine vicarious liability

         Because both parties make arguments under Ohio and Georgia law, this Court must decide

which law to apply in this case. “Federal courts sitting in diversity must apply the choice-of-law

principles of the forum.” Tele-Save Merch. Co. v. Consumers Distrib. Co., Ltd., 814 F.2d 1120,

1122 (6th Cir. 1987) (citing Klaxon Co. v. Stentor Electric Manufacturing Company, 313 U.S. 487

(1941)). However, “an actual conflict between Ohio law and the law of another jurisdiction must

exist for a choice-of-law analysis to be undertaken.” Glidden Co. v. Lumbermens Mut. Cas. Co.,

112 Ohio St. 3d 470, 2006-Ohio-6553, 861 N.E.2d 109, ¶ 25.

         Under both Ohio and Georgia law, the result of this case would be the same. Both states

have established a loaned servant doctrine that focuses on the degree of control exerted over the

worker.3 Similarly, both states focus on the degree of control exerted over the worker when

determining if the worker is an employee or an independent contractor.4 While the states use

different words to describe their legal doctrines, the spirit of the law in each state is substantially

the same.5 For this reason, this Court’s conclusion does not differ based on which state’s law we

apply. The parties also acknowledge that the choice of law would not be outcome determinative.6


3
  See Rogan v. Brown, 2006-Ohio-5508, ¶ 33 (“the inquiry should focus on the question of control, that is, whether
the general employer has retained direction and control over the employee, or whether, with respect to the particular
act or acts resulting in tort liability, the control of the employee has passed to the borrowing employer”); Southway
Indus. Servs., Inc. v. Boyd, 283 Ga. App. 850, 852 (2007) (“in order to show that a particular employee is a “borrowed
servant,” “the evidence must show that (1) the special master had complete control and direction of the servant for the
occasion; (2) the general master had no such control; and (3) the special master had the exclusive right to discharge
the servant.”).
4
  See Ferguson v. Dyer, 149 Ohio App.3d 380, 384, 777 N.E.2d 580 (10th Dist.2002) (“In determining whether the
borrowed employee has become a loaned servant of a party other than his general employer, the inquiry should focus
on the question of control”); U.S. Fidelity & Guaranty Co. V. Forrester, Ga.App. 762, 764, 191 S.E.2d 787 (1972)
(stating that whether an employee is a loaned servant is based on the special master’s complete control of the
employee, the general master’s lack of control, and the special master’s exclusive right to discharge the employee).
5
  See Bostic v. Connor, 37 Ohio St.3d 144, 146, 524 N.E.2d 881 (1988) (“who had the right to control the manner or
means of doing the work”); Ross v. Ninety-Two West, Ltd., 201 Ga.App. 887, 891, 412 S.E.2d 876 (1991) (“the chief
test lies in whether the contract gives, or the employer assumes, the right to control the time, manner, and method of
executing the work as distinguished from the right merely to require certain definite results in conformity to the
contract.”).
6
  (ECF No. 56, TransForce MSJ at 10) (“The inquiry under Georgia law is substantially similar and leads to the same
result.”); (ECF No. 63 at 15) (“The result under Georgia law is identical at this stage”).

                                                         11
Thus, this Court does not need to undergo a choice of law analysis and will apply Ohio law to the

case at hand. See Gouge v. BAX Global, Inc., 252 F. Supp. 2d 509, 521 (N.D. Ohio, March 11,

2003) (“Where the party seeking the application of foreign law fails to demonstrate a conflict,

Ohio law governs”).7

             b. Neither party is vicariously liable for the actions of Devries

         “Generally, an employer or principal is vicariously liable for the torts of its employees or

agents under the doctrine of respondeat superior.” Clark v. Southview Hosp. & Family Health

Ctr., 68 Ohio St. 3d 435, 438 (1994). “This doctrine of liability depends on the existence of control

by a principal (or master) over an agent (or servant), terms that we have used interchangeably.”

Natl. Union Fire Ins. Co. of Pittsburgh, PA v. Wuerth, 122 Ohio St. 3d 594, 599 (2009). However,

employers can only be liable for the conduct of their employees when the employee themselves

are directly liable. Id. at 599 (“Although a party injured by an agent may sue the principal, the

agent, or both, a principal is vicariously liable only when an agent could be held directly liable”).

         Here, TransForce, GPC, and Devries settled the claims with Plaintiff, thus, there has been

no finding of liability. Further, there is no evidence in the record to support a finding that Devries

was acting in a negligent manner at the time of the crash. Devries was driving within the posted

speed limit, was not cited for the crash, and the police report stated that Devries could not have

swerved out of the way to avoid striking Hayslip’s vehicle. See Section I, supra. Therefore, in

the case at hand, neither TransForce nor GPC can be found vicariously liable for the actions of

Devries because there has been no showing of Devries’ liability. While the parties argue about




7
  It should be noted that even if the choice of law affected the outcome of the case and this Court conducted a choice
of law analysis, Ohio law would apply. For tort actions, Ohio choice of law rules provide that the law of the
jurisdiction where the accident occurred govern unless some other state has a more significant interest in the outcome
of the case. Logan Farms v. HBH, Inc., 282 F. Supp. 2d 776, 788 n.6 (S.D. Ohio 2003). In the case at hand, the
accident occurred in Ohio and no other state has a more significant interest in the outcome of the case before us.

                                                         12
who the “employer” was at the time of the accident and the degree of control each exerted over

Devries, the reality is that those arguments are irrelevant. For if an employee is not negligent, its

employer cannot be held liable for that employee’s actions. See supra. Thus, it does not matter

whether Devries was an employee of TransForce or of GPC at the time of the accident, because

neither would be liable for Devries’ actions.

       To summarize this Court’s liability findings, GPC was not Devries’ statutory employer,

and neither party can is liable for the actions of Devries. Therefore, TransForce’s Motion and

GPC’s Motion with regards to each of their claims that the other party is vicariously liable for

Devries’ actions are DENIED.

       3. Balkamp is Granted Summary Judgment

       Balkamp is a subsidiary of GPC that sells automotive parts. GPC seeks summary judgment

for Balkamp because Balkamp was simply the seller of the goods that were being transported in

the truck at the time of the accident. GPC asserts that Balkamp cannot be found to be vicariously

liable as no employment relationship existed with Devries at the time of the accident. TransForce

counters that GPC has not produced evidence of sufficient quality to support their argument, and

thus, Balkamp cannot be granted summary judgment in this case. This Court agrees with GPC.

         The record reflects that the only connection Balkamp has to this case is the seller of the

transported goods. Balkamp did not contract with TransForce nor did they have any control over

Devries actions. This case is similar to Bookwalter v. Prescott. 168 Ohio App.3d 262, 2006-Ohio-

585, 859 N.E.2d 978 (6th Dist.). In Bookwalter, there was an auto accident while a truck was

transporting chemicals sold by Kemira Chemicals, Inc. Id. at ¶ 2. The court found that Kemira,

as the maker of the chemicals, did not possess enough control over the driver for Kemira to be held




                                                 13
vicariously liable, and therefore granted Kemira summary judgment. Id. at ¶ 37. Importantly, the

court found that Kemira “was merely interested in the result” of the shipping of the products. Id.

       Here, Balkamp was only interested in the result of shipping the products—that the buyer

receive the products. There is no other evidence in the record showing that Balkamp had any

manner of control over Devries as the truck driver, nor were they a party to the Driver Services

Agreement establishing transport services. For that reason, Balkamp cannot be held liable in this

case and must be granted summary judgment.

       Nonetheless, this is merely an academic exercise. For as with GPC and TransForce,

Balkamp could not be found vicariously liable in this case because there has been no showing of

Devries’ liability. Thus, even if there were evidence that Balkamp controlled the manner of

Devries’ work, Balkamp could not be liable.

       This Court finds no merit in TransForce’s argument that GPC has not provided quality

evidence establishing Balkamp was not Devries’ employer. The interrogatories in this case

establish that Balkamp had limited involvement with Devries. Interrogatories are appropriate

evidence to consider for summary judgment. See Celotex Corp. v Catrett, 477 U.S. 317 (1986).

Therefore, there is quality evidence supporting Balkamp’s inability to be vicariously liable for

Devries’ actions. Further, GPC is not required to provide evidence that Balkamp was not Devries’

employer, rather, it is TransForce’s burden to provide evidence that Balkamp was Devries’

employer. TransForce has not done so.

       For the foregoing reasons, GPC’s Motion with regards to dismissing Balkamp from the

case is hereby GRANTED and Balkamp is hereby DISMISSED.




                                               14
B. Indemnification

         Both GPC and TransForce argue that they are entitled to indemnification should they be

found liable. The Driver Services Agreement contains indemnity provisions, however, the parties

disagree over the interpretation of the contract. This Court agrees with TransForce’s interpretation.

         Once again, as a threshold issue, this Court must determine whether to apply Ohio law or

Georgia law to the Driver Services Agreement indemnity provision.

         1. Georgia law applies when determining indemnification responsibility

         “Federal courts sitting in diversity must apply the choice-of-law principles of the forum.”

Tele-Save Merch. Co. v. Consumers Distrib. Co., Ltd., 814 F.2d 1120, 1122 (6th Cir. 1987) (citing

Klaxon Co. v. Stentor Electric Manufacturing Company, 313 U.S. 487 (1941)). However, “an

actual conflict between Ohio law and the law of another jurisdiction must exist for a choice-of-law

analysis to be undertaken.” Glidden Co. v. Lumbermens Mut. Cas. Co., 112 Ohio St. 3d 470, 2006-

Ohio-6553, 861 N.E.2d 109, ¶ 25. This Court will therefore first determine whether an actual

conflict between Ohio and Georgia law exists as to the enforceability and interpretation of the

indemnity provision. If so, the Court will determine which state’s law should be applied. Finally,

the Court will evaluate the enforceability of the indemnity provision under the relevant law.

         Because the parties disagree about the application of the Driver Services Agreement, this

Court looks to Ohio and Georgia rules of contract interpretation. Under both Ohio and Georgia

law, courts enforce contracts according to their plain meaning if the contract is unambiguous.8

Similarly, under both Ohio and Georgia law the indemnity relationship between two contracting




8
  See GLIC Real Estate Holdings, L.L.C. v. Bicentennial Plaza Ltd., 10th Dist. Franklin No. 11AP-474, 2012-Ohio-
2269, ¶ 9 (“when the parties' agreement is integrated into an unambiguous, written contract, courts should give effect
to the plain meaning of the parties' expressed intentions”); Citrus Tower Blvd. Imaging Center, LLC v. Owens, 325
Ga.App. 1, 7, 752 S.E.2d 74 (2013) (“The trial court must first decide if the language is clear and unambiguous, and,
if it is, no construction is required, the court simply enforces the contract according to its plain terms.”).

                                                         15
parties is determined by the language used in the contract.9 With regards to contractual indemnity

specifically, both Ohio and Georgia have a policy of strictly construing indemnification clauses

against negligent parties for public policy reasons.10 However, under Ohio law a negligent

indemnitee can recover indemnification even if the indemnification clause does not explicitly state

that such indemnitee is entitled to indemnification even in the event of their own negligence. See

Am. Family Mut. Ins. Co. v. Cintas Corp. No. 2, 383 Wis. 2d 63, 87 (2018) (“Ohio law does not,

however ‘require that contracts purporting to hold an indemnitee harmless for its own negligence

contain express language to that effect.’”) (quoting Coulter v Dayton Power & Light Co., 134 Ohio

App. 3d 620, 623 (1999)). Under Georgia law, for an indemnitee to recover indemnification, the

contract must explicitly state that the indemnitee’s own negligence will not preclude recovery. See

Emergency Professionals of Atlanta, P.C. v. Watson, 288 Ga. App. 473, 477 (2007) (“unless a

contract for indemnification explicitly and expressly states that the negligence of the indemnitee

is covered, this Court will not interpret such an agreement as a promise to save the indemnitee

from his own negligence”).               Thus, the law of contract interpretation with regards to

indemnification clauses in Ohio and Georgia will affect the outcome of this case, and this Court

needs to continue with a choice of law analysis.

         The analysis begins with the Driver Services Agreement’s choice-of-law provision: “[t]his

Contract shall be construed and interpreted under the law of the State of Georgia.” (Doc. 56-1,



9
  See Worth v. Aetna Ca. & Sur. Co., 32 Ohio St.3d 238, 240, 513 N.E.2d 253 (1987) (“The nature of an indemnity
relationship is determined by the intent of the parties as expressed by the language used.”); Auto-Owners Ins. Co. v.
CW Masonry, Inc., 350 Ga.App. 401, 447, 829 S.E.2d 443 (2019) (“Indemnity agreements are interpreted under the
rules governing contracts. The main consideration in contract interpretation is the intent of the parties. The intent of
the parties is to be ascertained from the document itself when terms are clear and unambiguous.”) (citations omitted).
10
   See Teledyne Osco Steel v. Woods, 39 Ohio App.3d 145, 146, 529 N.E.2d 1271 (9th Dist.1987) (“[a] general
indemnification clause cannot relieve a negligent indemnitee from the results of its own failure to exercise ordinary
car. . . indemnification will not be provided unless so expressed in clear and unequivocal terms.”); United Parcel
Services, Inc. v. Colt Sec. Agency, Inc., 676 Ga.App. 815, 816, 676 S.E.2d 22 (2009) (“Georgia law is very clear that
a contract does not indemnify the indemnitee against its own negligence unless it says so”).

                                                          16
Ex. A, Driver Services Agreement ¶ 19). When the parties to a contract have chosen the law of a

particular state to govern their contract, Ohio courts apply § 187(2) of the Restatement (Second)

of Conflict of Laws. Schulke Radio Prods., Ltd. v. Midwestern Broad. Co., 6 Ohio St. 3d 436,

438–39, 453 N.E.2d 683, 686 (1983). That is:

       The law of the state chosen by the parties to govern their contractual rights and
       duties will be applied, even if the particular issue is one which the parties could not
       have resolved by an explicit provision in their agreement directed to that issue,
       unless either

           (a) the chosen state has no substantial relationship to the parties or the
           transaction and there is no other reasonable basis for the parties’ choice, or

           (b) application of the law of the chosen state would be contrary to a fundamental
           policy of a state which has a materially greater interest than the chosen state in
           the determination of the particular issue and which, under the rule of § 188,
           would be the state of the applicable law in the absence of an effective choice of
           law by the parties.

Restatement (Second) of Conflict of Laws, § 187(2). In other words, this Court will enforce the

Driver Services Agreement’s choice-of-law provision unless one of § 187(2)’s exceptions applies.

       This Court finds that neither of the exceptions in § 187(2) applies. First, Georgia has a

substantial relationship to the parties because GPC is a Georgia corporation with its principal place

of business in Atlanta, Georgia. (Doc. 56-1, Ex. A, Driver Services Agreement at 1). Second,

restricting a negligent party from receiving indemnification is not against Ohio public policy. In

fact, Ohio courts strictly construe indemnification clauses against negligent indemnitees because

it is against Ohio public policy to allow negligent indemnitees to recover unless the contract

explicitly provides for that possibility. See Teledyne Osco Steel v. Woods, 39 Ohio App.3d 145,

146, 529 N.E.2d 1271 (9th Dist.1987). Thus, it cannot be said that following Georgia’s more strict

requirement for negligent indemnitees is against Ohio public policy. This Court will follow

Georgia contractual law with regards to indemnity.



                                                 17
           2. GPC is required to indemnify TransForce

           The indemnity provisions in the Driver Services Agreement reads:

           INDEMNIFICATION BY CONTRACTOR.11 In addition to, and not in lieu of,
           the insurance responsibilities set forth in Paragraph 5, above, Contractor hereby
           covenants and agrees to defend, indemnify and hold Shipper and its affiliates,
           officers, directors, employees, agents, subsidiaries, shareholders and related entities
           harmless from and against claims for noncompliance or breach by Contractor, its
           drivers, or its contractors with any applicable Federal Motor Carrier Safety
           regulations, related federal, state, or local laws or ordinances, as specifically set
           forth in provisions of this Agreement.

           INDEMNIFICATION BY SHIPPER.12 In addition to, and not in lieu of, the
           insurance responsibilities set forth in Paragraph 5, above, Shipper hereby covenants
           and agrees to defend, indemnify and hold Contractor and its affiliates, officers,
           directors, employees, agents, subsidiaries, shareholders and related entities
           harmless from and against:
                   A. Any and all claims, demands, losses, liabilities, lawsuits, actions or
                      causes of action for damages, expenses (including attorneys’ fees and
                      costs), costs, interest, compensation, loss of use, lost profits, punitive
                      damages, or any other claim of any type for bodily injury, including
                      death, to any persons (including Shipper’s employees or agents) or loss,
                      theft, destruction or damage (including environmental damage) to any
                      property caused during the transportation services.
                   B. Any and all fines, citations, penalties or assessments for any violation
                      of any federal, state or local law, regulation or ordinance arising from
                      maintenance or repair of the vehicles used for the transportation
                      services.

(Doc. 56-1, Ex. A, Driver Services Agreement at PAGEID #332–33). TransForce argues that the

plain language of the indemnification clause requires GPC to indemnify TransForce. TransForce

points out that the indemnification clauses states that they are entitled to indemnification for “all

claims. . . for any type of bodily injury, including death, to any persons. . .” GPC counters that

under Georgia law, a party is not entitled to indemnification for its own negligence. (Doc. 63,

GPC Resp. at 17). This Court agrees with TransForce.




11
     In the Driver Services Agreement TransForce is defined as the “Contractor.”
12
     In the Driver Services Agreement, GPC is defined as the “Shipper.”

                                                          18
       We do not disagree with GPC’s understanding of Georgia law. It is well established that

for a negligent indemnitee to recover indemnification, the contract must explicitly provide for that

possibility. United Parcel Services, Inc. v. Colt Sec. Agency, Inc., 676 Ga.App. 815, 816, 676

S.E.2d 22 (2009) (“Georgia law is very clear that a contract does not indemnify the indemnitee

against its own negligence unless it says so”). In the case at hand, the indemnification clause does

not explicitly state that TransForce must be indemnified for its own negligence. However, there

is no finding nor any evidence that TransForce was negligent here. The record shows that Devries

was not negligent and GPC itself argues that Devries was not negligent when driving the truck.

See Section I, supra. Therefore, because there is no showing or evidence supporting the argument

that TransForce or Devries was negligent, TransForce is not seeking indemnification for its own

negligence.

       This conclusion is supported by the public policy underlying Georgia’s explicit negligence

doctrine. Georgia’s goal is to prevent indemnification of negligent parties because it makes little

sense to incentivize negligent conduct. See Park Pride Atlanta, Inc. v. City of Atlanta, 246 Ga.

App. 689, 690 (2000) (“Public policy seeks to encourage people to exercise due care in their

activities for fear of liability, rather than to act carelessly cloaked with the knowledge that an

indemnity contract will relieve such indifference.”). For that reason, “[p]ublic policy is reluctant

to cast the burden for negligent actions upon those who are not actually at fault.” Id. Here,

applying the explicit negligence doctrine would not further public policy because Devries and

TransForce exercised due care in their actions.

       Because the explicit negligence doctrine is not at play here, we turn to other Georgia rules

of contract interpretation. In Georgia, when the terms of a contract are unambiguous, a contract is

given its ordinary meaning. See Richard Bowers & Co. v. Creel, 280 Ga. App. 199, 200–01 (2006).



                                                  19
Here, the plain language of the contract is unambiguous, and thus, this Court must read the contract

by its ordinary meaning.

       The Drivers Service Agreement requires that GPC indemnify TransForce for legal actions

arising out of bodily injury and death. The action initiated against TransForce by Hayslip’s estate

was for wrongful death. Thus, this action is within the scope of the Driver Services Agreement.

For that reason, GPC must indemnify TransForce for costs arising out of this litigation.

       While this may seem unfair to GPC, one must remember that this is the contractual

agreement GPC agreed to. The indemnification clause in the Driver Services Agreement is broad

and covers a wide range of legal actions. GPC now seeks to rely on a public policy exception to

prevent enforcement of the indemnification clause. Unfortunately for GPC, that exception is

inapplicable, and thus, GPC is left with the contract they bargained for.

       3. TransForce is not required to indemnify GPC

       GPC argues that TransForce must indemnify it based on the indemnification language in

the Driver Services Agreement. (Doc. 63, GPC Resp. at 17) (“Transforce also ignores the clear

language in the clause providing indemnity to GPC which entitles GPC to indemnification”). GPC

relies on the Driver Services Agreement clause that states TransForce is required to indemnify

GPC “from and against all claims for noncompliance or breach by Contractor, its drivers, or its

contractors with any applicable Federal Motor Carrier Safety regulations, related federal, state, or

local laws or ordinances…” (Doc. 56-1, Ex. A, Driver Services Agreement ¶ 19). GPC contends

that this clause applies to a negligence action for violation of the Ohio clear stopping distance law.

(Doc. 63, GPC Resp. at 18). Put a different way, GPC contends that state transportation laws are

“related” to the Federal Motor Carrier Safety Regulations (“FMCS Regulations”).                While

TransForce argues that it is entitled to indemnification, not GPC, it does not specifically address



                                                 20
this line of argument from GPC. Nevertheless, this Court disagrees with GPC’s interpretation of

the Driver Services Agreement.

        There is ambiguity in this contractual provision because it is open to more than one

meaning. See Horowitz v. Weil, 275 Ga. 467, 468 (2002) (“Ambiguity in a contract is defined as

duplicity, indistinctness or an uncertainty of meaning or expression”). Therefore, this Court must

turn to the rules of contract interpretation under Georgia law. Cahill v. United States, 303 Ga. 148,

150 (2018) (“where there is ambiguity, we must apply well-settled rules of contract construction”).

One such rule of contract interpretation is the rule of “ejusdem generis.” “The longstanding rule

of construction known as ejusdem generis provides that a general term following specific terms is

confined to the same kind or category of thing.” Turpen v. Rabun County Bd. Of Commrs., 245

Ga. App. 190, 193–94(2) (2000). Additionally, “specific words will limit the meaning of general

words if it appears from the whole agreement that the parties’ purpose was directed solely toward

the matter to which the specific words or clause relate.” 11 Willison on Contracts § 32:10 (4th

ed.).

        Here, the rule of ejusdem juris applies. The Driver Services Agreement contains a general

term (“related federal, state, or local laws or ordinances”) that follows a specific term (“Federal

Motor Carrier Safety regulations”). Pursuant to the rule of ejusdem generis, the specific words in

the indemnification clause will limit the meaning of the general words. The general words will be

confined to the same category as that of the specific words in the indemnification clause.

        While it is true that the purpose of the FMCS Regulations is to promote safety on the

highways,13 and presumably, the purpose of a law requiring a clear stopping distance is also to


13
  See A.D. Transport Express, Inc. v. U.S., 28 F. App’x 448, 454 (6th Cir. 2002) (stating “[w]hile the plain meaning
of 49 C.F.R. § 395.8(k) should not be strained to alleviate a safety hazard, we refuse to set aside a reasonable
interpretation by the FMCSA which effectuates the Act's purpose of improving the Federal motor carrier safety
program and promoting safer operation of commercial motor vehicles”).

                                                        21
promote safety amongst drivers, this Court does not believe that the parties intended to provide

GPC with indemnification for any violation of any traffic law. We arrive at that conclusion for

two reasons.

        First, the Driver Services Agreement refers to the FMCS Regulations in other parts of the

contract. Those references to the FMCS Regulations requires TransForce to ensure its drivers are

in compliance with the regulations. For example, it is TransForce’s responsibility to ensure its

drivers pass drug screenings and are properly licensed commercial drivers. (Doc. 56-1, Driver

Services Agreement at 2).       Thus, it is clear from the contract that TransForce assumes

responsibility for compliance with the FMCS Regulations. Therefore, reading the indemnification

clause within the context of the entire contract, the parties intended TransForce to indemnify GPC

for causes of action that arise from TransForce’s failure to ensure compliance with the FMCS

Regulations and any related laws. Because of ejusdem generis, this Court must look at the term

“related laws” in confines of the more specific term, here, the FMCS Regulations. Within the

context of the contract, the reference to “related laws” refers to regulatory requirements for drivers

that may be found in other federal, state, or local laws and ordinances. “Related laws” does not

apply to general traffic safety laws.

        Second, the Driver Services Agreement entitles TransForce to indemnification for a wide

range of claims arising out of tort actions (“any other claim of any type for bodily injury, including

death, to any persons”). Tort actions regularly arise out of the violation of state law. Thus, if this

Court adopts GPC’s interpretation of the Driver Services Agreement, a violation of state law (and

the accompanying tort action) would require TransForce to indemnify GPC and then TransForce

to turn around and seek indemnification from GPC. This result is nonsensical and cannot be the

intention of the parties.



                                                 22
         For the above reasons, this Court finds that TransForce is not required to indemnify GPC

based on the potential violation of a state traffic law because it is not intertwined enough with the

FMCS Regulations.14

C. Breach of Contract

         In GPC’s cross-claim against TransForce, GPC argues 1) TransForce breached the Driver

Services Agreement because they failed to indemnify GPC as required by the contract, and 2) that

TransForce breached the Driver Services Agreement by failing to list GPC as an additional insured

on TransForce’s general liability insurance police. (Doc. 7 at ¶ 41). In TransForce’s Motion, they

move for summary judgment because they assert there is no issue of material fact with respect to

this breach of contract claim.

         First and foremost, this Court is dismissing any breach of contract claim against TransForce

for breach of the Driver Services Agreement indemnification clause because we have found that

TransForce is not required to indemnify GPC. Thus, TransForce cannot have breached the contract

by failing to indemnify GPC.

         Secondly, this Court need not consider the merits of TransForce’s argument because GPC

did not address the argument in their Response. In the Sixth Circuit, “a plaintiff is deemed to have

abandoned a claim when a plaintiff fails to address it in response to a motion for summary

judgment.” Brown v. VHS of Michigan, Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (citing Hicks

v. Concorde Career Coll., 449 F. App’x 484, 487 (6th Cir. 2011)). Because GPC did not address

this argument, they have abandoned their breach of contract claim against TransForce. Therefore,

TransForce’s Motion with regards to the breach of contract claim is GRANTED.



14
   It should be noted, that even if this Court adopted GPC’s interpretation of the Driver Services Agreement, GPC
would still not be entitled to indemnification as there has been no showing that Devries actually violated any state
traffic law.

                                                          23
D. Neither GPC nor TransForce is entitled to contribution from the other party.

       TransForce asserted a Contribution and/or Subrogation claim against GPC in its

crossclaim. (Doc. 47, TransForce Cross Claim at ¶ 10). GPC, in its cross claim, asserted a

Contribution claim against TransForce. (Doc. 7, GPC Answer at ¶ 37). While neither party

explicitly moves for summary judgment on the issue of contribution (they only move for summary

judgment on indemnification), this Court finds it proper to address the claim at the present.

       Neither GPC nor TransForce is entitled to contribution. Under Ohio law, contribution is

available to joint tortfeasors. See MetroHealth Med. Ctr. v. Hoffmamn-LaRoche, Inc., 80 Ohio St.

3d 212, 215, 685 N.E.2d 529 (1997). However, “[t]he contribution defendant need merely be

‘liable in tort’ for the same injury to be subject to a contribution claim. R.C. 2307.31(A). We

conclude with respect to R.C. 2307.31(A) that ‘liable in tort’ means no more than that the

contribution defendant acted tortiously and thereby caused damages.” Id.

       In the case at hand, there has been no showing that either of GPC or TransForce “acted

tortuously” and are joint tortfeasors. Because there has been no showing that either party is liable

in tort, contribution is unavailable to both parties. Therefore, any and all contribution claims are

hereby DISMISSED.

                                     IV.     CONCLUSION

       For the foregoing reasons, For the following reasons, TransForce’s Motion is GRANTED

IN PART AND DENIED IN PART and GPC’s Motion is GRANTED IN PART AND DENIED

IN PART.

       Specifically, GPC’s Motion with regards to summary judgment for Balkamp is

GRANTED. GPC’s claim that it is entitled to indemnification is DENIED. GPC’s claims that

TransForce is vicariously liable for the actions of Devries is DENIED. GPC’s breach of contract



                                                24
claims against TransForce are hereby DISMISSED. GPC’s claim to contribution is hereby

DISMISSED.

       TransForce’s Motion claiming that GPC is vicariously liable for Devries actions is

DENIED. TransForce’s Motion claiming that it is entitled to indemnification from GPC is

GRANTED. TransForce’s Motion claiming that it is not required to indemnify GPC is

GRANTED. TransForce’s claim that it is entitled to contribution from GPC is DISMISSED.

Should TransForce choose to pursue indemnification, it should transfer and submit a claim to GPC

in accordance with the Driver Services Agreement within 14 days of this order.

       The Clerk shall remove Documents 56 and 59 from the Court’s pending motions list. The

Clerk shall enter final judgment accordingly.


               IT IS SO ORDERED.
                                                      /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                25
